PURCHASE AGREEMENT NUMBER 3219 between THE BOEING COMPANY and AMERICAN AIRLINES, INC. Relating to Boeing Model 787-923 Aircraft BOEING PROPRIETARY TABLE OF CONTENTS SA ARTICLESNUMBER 1.Quantity, Model and Description 2.Delivery Schedule 3.Price 4.Payment 5.Miscellaneous 6.Confidential Treatment TABLE 1.Aircraft Information Table – TRENT 1.Aircraft Information Table - GENX EXHIBIT A.Aircraft Configuration B.Aircraft Delivery Requirements and Responsibilities C.Defined Terms SUPPLEMENTAL EXHIBITS AE1. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] BFE1.Buyer
